Citation Nr: 1539094	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from April 1977 to June 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of that hearing has been associated with the record.

The issue of entitlement to a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 (2015) was raised by the Veteran at the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide that issue and it is referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

At the May 2015 Board hearing, the Veteran reported that his knee disability had continued to worsen over time and that in October 2013, he underwent arthroscopic surgery of the right knee as a result of increased limitation of function.  In conjunction with the hearing, the Veteran also submitted private treatment records showing that he had been reporting persistent right knee pain that resulted in surgery and subsequent physical therapy.  A review of the record shows that the Veteran was last provided a VA examination of the right knee in August 2009.  

As the record shows that the Veteran's right knee disability may have increased in severity since the last VA examination, the Board finds that the Veteran should be provided a VA examination to determine the current level of severity of all impairment resulting from his right knee disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his right knee disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide ranges of right knee motion.  The examiner should also state whether there is any addition functional impairment due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  The examiner should state whether recurrent lateral instability is shown, and if so, should state the severity of any instability.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

